996 F.2d 319
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Marion F. MOON, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3561.
United States Court of Appeals, Federal Circuit.
April 20, 1993.

Before ARCHER, MAYER and CLEVENGER, Circuit Judges.
PER CURIAM.


1
Marion F. Moon appeals from the Initial Decision of an Administrative Judge of the Merit Systems Protection Board (board), affirming the Office of Personnel Management's denial of Ms. Moon's request to transfer from the Civil Service Retirement System (CSRS) to the Federal Employees Retirement System (FERS), Moon v. Office of Personnel Management, Docket No. AT08469110367 (July 5, 1991), which decision became the final decision of the board on August 9, 1991, after Ms. Moon failed to petition for review.   We affirm.


2
On November 14, 1990, Ms. Moon first submitted her request to transfer from the CSRS to the FERS to her employing agency.   This request was denied by the employing agency and then by the Office of Personnel Management (OPM) upon reconsideration.   Because neither OPM nor an employing agency has authority to entertain an employee's election to transfer from the CSRS to the FERS made after June 30, 1988, Killip v. Office of Personnel Management, No. 91-3359, slip op. at 14 (Fed.Cir. April 14, 1993), the decision of the board affirming OPM's denial of Ms. Moon's request of November 14, 1990 is affirmed.